Citation Nr: 1427418	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-43 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a breathing problem, to include as due to exposure to herbicides and mortuary chemicals.

2.  Entitlement to service connection for residuals of a perforated nasal septum, claimed as a nasal problem, to include as due to exposure to herbicides and mortuary chemicals.

3.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and mortuary chemicals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1973 and service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues on appeal have been recharacterized to better reflect the evidence and the Veteran's intentions.

The Veteran testified before the undersigned Veterans Law Judge during a May 2011 Travel Board hearing.  A transcript is associated with the claims file.

The Board previously remanded this claim in December 2011 for additional development.

The Board has reviewed the physical and Virtual VA electronic claims files.

The issues of entitlement to service connection for residuals of a perforated nasal septum and for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have, and has not had since filing his October 2007 complaint, a diagnosis of COPD.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claim in December 2007 and December 2008.  The Veteran was informed of the evidence necessary to substantiate his claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted, a disability rating and an effective date would be assigned.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided an examination regarding the claimed COPD in February 2012.  The February 2012 VA examiner's opinion is adequate, as the examiner reviewed the claims file, physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  To the extent any opinions are inadequate, the Veteran will not be prejudiced; as discussed below, the record lacks competent evidence of a current disability for VA purposes.  

The Veteran's May 2011 Travel Board hearing focused on the elements necessary to substantiate the claim; he and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of her claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim

The Veteran contends he has COPD due to exposure to herbicides and mortuary chemicals during his service as a Memorial Activities Specialist.  See Transcript of Record at 14-15; December 2008 Statement; October 2007 Statement with Claim.  

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran is not entitled to service connection on any basis because he does not have a current diagnosis of COPD and has not had COPD at any point since filing his October 2007 claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  VA treatment records show a COPD diagnosis in September 2008 following an abnormal PFT; however, that PFT appears to be an aberration, as a May 2008 chest x-ray showed no evidence of lung disease and December 2008 and January 2012 PFTs were normal.  See February 2012 VA Respiratory Examination; December 2008 VA Pulmonology Consultation.  Moreover, subsequent pulmonary and cardiology consultations did not find any pulmonary or cardiological disability underlied the Veteran's primary symptoms of shortness of breath and chest pain.  The VA pulmonologist diagnosed the Veteran with shortness of breath most likely due to his body habitus and deconditioning.  The VA cardiologist found no evidence of exercise-induced perfusion abnormalities and discharged the Veteran from the cardiology clinic.  See May 2009 & June 2009 VA Cardiology Consultation.  In addition, the February 2012 VA examiner found no objective evidence of COPD.

VA treatment records reveal that the Veteran was diagnosed with dyspnea and atypical chest pain; however, these diagnoses are symptoms, and not disabilities, for VA purposes.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is a symptom that does not alone constitute a disability; there must be a diagnosed or identifiable underlying malady or condition); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 589 (31st ed. 2007) (defining dyspnea as shortness of breath or difficult or labored breathing).  

While the Veteran is competent to assert that these symptoms have been continuously present since service, the Board finds his assertion not credible due to internal inconsistency and gives it little probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency); Transcript of Record at 14 (reporting first noticing shortness of breath and chest pain 4-5 years post-separation); May 2009 VA Cardiology Consultation (reporting onset of chest pain 6-8 months prior); December 2008 VA Pulmonology Consultation (reporting onset of shortness of breath six months prior); December 2008 Statement (reporting manifestation of all medical problems in late 2006).  

Moreover, the Board reiterates that the record lacks competent evidence that any malady or condition ever underlied these symptoms.  While the Veteran believes he has underlying disabilities that are etiologically related to his active service, he is not competent to provide a diagnosis or a nexus in this case.  The issues are medically complex and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  


ORDER

Service connection for COPD is denied.

REMAND

VA failed to substantially comply with the Board's December 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  The record lacks opinions on whether any residuals of a perforated nasal septum or any skin disabilities are etiologically related to in-service exposure to herbicides and mortuary chemicals.  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, dated since January 2008.  

2. Second, schedule the Veteran for an examination by an otolaryngologist regarding the nature and etiology of any residuals of a perforated nasal septum.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion regarding the date of onset of the perforation of the Veteran's nasal septum.  Please indicate the level of confidence the examiner has in the opinion (i.e., whether it is at least as likely as not (a 50 percent or greater probability)).

The examiner MUST identify and describe any residuals attributed to the Veteran's perforated nasal septum.  Please provide a separate opinion for each identified residual.

The examiner MUST provide an opinion, based on the record, regarding:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of a perforated nasal septum that were present at any point after the Veteran's October 2007 claim are etiologically related to his active service, to include conceded exposure to herbicides and mortuary chemicals.  The Veteran was in Vietnam from January 28, 1972, to January 17, 1973 (Form DD-214).

The examiner MUST consider:
(i) The Veteran's assertion that a VA medical professional told him the perforation was from inhaling herbicides and mortuary chemicals (October 2007 and December 2008 Statements);
(ii) The Veteran's assertion that Material Safety Data Sheets for mortuary chemicals and herbicides indicate symptoms of exposure may have late onset;
(iii) The Veteran's assertion that a VA medical professional told him the perforation was causing his nose bleeds (Transcript of Record at 16-17);
(iv) The Veteran's assertion that he was not always given a protective mask in service, but always wore one after service, beginning in 1979 (November 2009 Statement). 

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms.  

3. Third, schedule the Veteran for an examination by a VA dermatologist or, if unavailable, by another appropriate examiner, regarding the nature and etiology of any skin disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion regarding the date of onset of the Veteran's skin disabilities, including onychomycosis found by the February 2012 VA examiner.  Please indicate the level of confidence the examiner has in the opinion (i.e., whether it is at least as likely as not (a 50 percent or greater probability)).

The examiner MUST identify and describe any skin disabilities, to include any rash, onychomycosis, foot fungus, or foot blister or growth.  Please provide a separate opinion for each identified skin disability.

The examiner MUST provide an opinion, based on the record, regarding:

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability that was present at any point after the Veteran's October 2007 claim is etiologically related to his active service, to include conceded exposure to herbicides and mortuary chemicals.  The Veteran was in Vietnam from January 28, 1972, to January 17, 1973 (Form DD-214).

The examiner MUST consider:
(i) The Veteran's report that a VA podiatrist removed a growth from each of his feet (November 2008 Notice of Disagreement); 
(ii) The Veteran's report that his toenail fungus was caused in service by walking in wet environments, and that when he noticed it 12.5 months post-separation he began taking over-the-counter medication (Transcript of Record at 2-5);
(iii) The Veteran's assertion that Material Safety Data Sheets for mortuary chemicals and herbicides indicate symptoms of exposure may have late onset;
(iv) The Veteran's assertion that he was not always given a protective mask, gloves, or an apron in service, but always wore a mask, gloves, and apron after service, beginning in 1979 (November 2009 Statement). 

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms.  

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


